Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on September 1, 2021 as a reply to the non-final office action mailed on June 16, 2021.
No claim has been cancelled or added.
Claims 1-20 are pending;
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on September 1, 2021 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Regarding independent claims 1, 10 and 16, applicant’s arguments are directed towards limitations newly added to the claims; therefore Examiner will respond to said arguments in the section "Claim Rejections" below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Momtahan et al. (U.S. 10,797,792) in view of Wang et al. (US 12017/0171055).
Regarding claim 1, Momtahan disclosed a system to facilitate troubleshooting a hardware device in a network switching fabric, comprising: 
a processor; and a non-transitory machine-readable medium storing instructions that, when executed, cause the processor to execute a fabric manager (Momtahan, Fig. 2 and col. 4, lines 37-38, “network manager 220”; col. 9, lines 33-34, “a network management service”) to: 
receive a message from a hardware device indicating that a problem has been detected at the device (Montahan, Fig. 6, step 602, “a problem is detected 602 with a data connection between a pair of switches, or elsewhere along a communications path” and step 604-606, “a network switch or management service can obtain conventional performance data relating to traffic from switch to switch through the system, which can provide valuable insight when aggregated with the monitoring and debugging data from the DSPs on the optical modules that can provide data for different portions of the paths between switches, which provides for greater granularity.  The performance data can be analyzed 606 to attempt to identify the problem”; Momtahan might not have explicitly disclosed that the detected problem is received in the form of a message, however such a message is implicit and obvious in view of Momtahan’s disclosure); 
perform a troubleshooting operation to determine the problem at the hardware device (Momtahan, Fig. 6, steps 604-626), including: 
Momtahan, Fig. 6, step 604 and 606, “obtain, from a DSP of an optical module over a control path performance data for the connection” and “analyze performance data”; col. 3, lines 36-57, “the electrical link on a port between a switch and an optical module can be diagnosed.  An electrical link from a port on a switch, through the optical module, and back to the same port on the switch (short loop back) can be diagnosed separately” and “the mixed electrical and optical link between a port on a switch to itself through a module on another switch or port (long loop back if the path is available) can be diagnosed, as well as an optical link between a module and another module.  This enables independent and efficient diagnosis and debugging of both the host side (electrical section) and the link side (optical section)”); and 
performing a ping test between the hardware device and devices coupled to the port (Momtahan, col. 3, lines 36-57 as cited for the limitation above disclosed short loop back and long loop back, both of which are ping tests between hardware devices and ports); and 
generate a report including the results of the troubleshooting operation (Momtahan, Fig. 6, step 618 and col. 10, lines 17-19,  “Quality or performance data can be obtained 618 for the signal from the DSP of the optical module, using the onboard performance determination functionality.  The quality data can be received back over the control path”; said “quality data” that is reported back to the network management service is equivalent to the report in the claim).
Momtahan might not have explicitly disclose
comparing the diagnostic information with configuration information associated with the hardware device to determine a difference between the diagnostic information and the 
However, Wang disclosed a method and tool for diagnosing logical networks (Wang, Abstract).  In particular, Wang disclosed
comparing the diagnostic information with configuration information associated with the hardware device to determine a difference between the diagnostic information and the configuration information (Wang, [0012, 0068, 0107] disclosed that “The diagnostic tool then, starting from the first LFE on the logical path to the last LFE, receives the discovered state and realized state of each LFE (as well as the different states of any logical service that the LFE receives) from the source MFE that implements the LFE.  The diagnostic tool compares the realized state to the desired state of the LFE that is stored in the master manager of the LFE”; Wang also disclosed in [0005] that the desired state is the configuration data pushed from the CMP cluster to the master controller of a logical network), 
wherein the configuration information comprises information regarding a mapping of connections to the hardware device (Wang, [0043], “Typical configuration data, in some embodiments, includes data that defines the location of DCNs (e.g., the location of VMs on host machines), data that defines connection topology between the DCNs and locations of the LFEs in the topology, data that defines middlebox services, which are applied to the LFEs”).
One of ordinary skill in the art would have been motivated to combine Momtahan and Wang because both references disclosed methods for diagnosing distributed networks (Momtahan, Abstract; Wang, Abstract).
Therefore it would have been obvious to combine Wang’s teaching with Momtahan’s to realize that the diagnosis in Momtahan could include comparing the realized configuration of a 
Claim 10 lists substantially the same elements as claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.   
Claim 16 lists substantially the same elements as claim 1, but in machine readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.   
Regarding claims 2, 11 and 17, Momtahan disclosed the subject matter of claims 1, 10 and 16.
Momtahan further disclosed wherein the diagnostic information is acquired by performing a command line interface at the hardware device to receive a status of the port (Momtahan, col. 7, lines 21-25, “The optical module 400 also includes a module controller 402, also referred to herein as a microcontroller, which can receive control or command instructions over a respective control path and send data back over the same path”).  
Regarding claims 3, 12 and 18, Momtahan disclosed the subject matter of claims 2, 11 and 17.
Momtahan further disclosed wherein the diagnostic information is acquired by determining a switchport neighbor associated with the port and accessing the switchport neighbor to acquire an interface (Momtahan, Fig. 6 and col. 3, lines 36-56).  
Regarding claims 4, 13 and 19, Momtahan disclosed the subject matter of claims 3, 12 and 18.
Momtahan further disclosed wherein the troubleshooting operation further comprises determining a status of the interface from the switchport neighbor (Momtahan, col. 3, lines 40-47, “the mixed electrical and optical link between a port on a switch to itself through a module on another switch or port (long loop back if the path is available) can be diagnosed, as well as an optical link between a module and another module”).  
Regarding claims 5, 14 and 20, Momtahan disclosed the subject matter of claims 4, 13 and 19.
Momtahan further disclosed wherein the troubleshooting operation further comprises transmitting a command to activate the status of the interface upon up determining that the status interface is down (Momtahan, col. 9, lines 55-67, “If the problem is determined 608 to be identified then appropriate remedial action can be taken 610 in this example”; and col. 10, lines 1-4, “The remedial action can include, for example, automatically adjusting one or more settings along the communications path, such as a setting of a network switch or optical module, in order to attempt to improve the performance”.  Such disclosure would have made it obvious that the remedial action is to activate the interface on the network switch or optical module to improve the performance of the link, which is essentially what the claim is about).  
Regarding claims 6 and 15, Momtahan disclosed the subject matter of claims 5 and 14.
Momtahan further disclosed wherein the troubleshooting operation further comprises generating an alert to indicate that the problem has been detected at the hardware device (Momtahan, col. 10, lines 9-42).  
Regarding claim 7, Momtahan disclosed the system of claim 6.
Momtahan, col. 7, lines 21-25, “The optical module 400 also includes a module controller 402, also referred to herein as a microcontroller, which can receive control or command instructions over a respective control path and send data back over the same path”).  
Regarding claim 8, Momtahan disclosed the system of claim 1.
Momtahan further disclosed wherein performing the troubleshooting operation further comprises retrieving configuration information associated with the hardware device (Momtahan, Fig. 6 and col. 9, lines 40-44, “In order to attempt to debug the problem, performance data for the connection (e.g., signal-to-noise ratio and other such data) can be obtained 604, such as from a DSP of an optical module over a control path between the optical module and a corresponding network switch.”.  It is obvious that the performance data may include configuration data).  
Regarding claim 9, Momtahan disclosed the system of claim 1.
Momtahan further disclosed wherein the ping test is performed to verify whether the port is passing network traffic (this limitation describes the very nature of a ping test, and it is well-established and well-known knowledge in the art).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        9/17/2021